DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. On pg 11-12 and 13 of their Remarks, Applicant asserts that paragraph [0036 and 0038], specifically “An exemplary device according to the present disclosure can be used to measure, monitor, and analyze these heart beat induced changes in the vibrations and waves to estimate IOP also without external stimulus” of [0036] provides sufficient Written Description for “the wave detector being configured to detect at least one surface wave…produced without external stimulus provided by the intraocular pressure measurement arrangement.” However, [0036 and 0038] do not disclose any features of a wave detector configurable for detecting vibrations and waves from an eye without an external stimulus. Applicant further asserts on pg 12 of their remarks that optical methods can be used to detect the waves and vibrations without external stimulus. However, the specific methods Applicant refers to in their original Specification, such as at optical interferometry and optical coherence tomography, all typically require at least one light source to emit towards an object of interest. Applicant has not clearly explained how these optical methods, or perhaps a new optical method of their own design, have been modified to incorporate a wave detector which does not require an optical light source to work. Nor do the excerpts in the articles on pages 15-18 clearly explain how a wave detector can function without using a reflection from an artificial source. Therefore, it is not reasonable to .

Drawings
The drawings were received on 12/03/2021.  These drawings are unacceptable, because they disclose New Matter of a device that does not comprise an acoustic, photo acoustic, or mechanical wave source. Applicant points to [0036 and 0038] in their original Specification in their Remarks as providing adequate disclosure for an embodiment comprising a wave detector that can detect vibrations and waves from an eye without an external stimulus. While these sections, in particular [0036], hint that it may be possible to detect vibrations and waves from the eye without external stimulus, there is no disclosure on what structure or structures in a wave detector would enable it to detect vibrations and waves from the eye without external stimulus.

Specification
The amendment filed 12/03/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has rewritten large sections of the specification in an attempt to introduce a new embodiment of the invention, comprising a wave detector that can detect vibrations and waves from an eye without an external stimulus. Applicant points to [0036 and 0038] in their original Specification in their Remarks as providing adequate disclosure for an embodiment comprising a wave detector that can detect vibrations and .
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 positively recites “the intraocular pressure arrangement does not comprise any source for producing waves from a distance to the eye.” However, Applicant’s specification at [0036 and 0038], in particular [0038], discloses a source at a distance from an eye, which may be either heartbeat, breathing, or a plasma source as a laser, is 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 would be allowable if Applicant could show sufficient support in their original disclosure for an intraocular pressure measurement arrangement the measures the pressure of an eye of a patient without any source for producing waves from a distance to the eye of the patent to generate at least one surface wave to the eye.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791